....        ... 





       QUI 
 MAN INDEPENDENT                          §
       SCH 
 OL DISTRICT, ET Al                       §                                    FILED IN
                                                                                    6th COURT OF APPEALS
                                                      §                               TEXARKANA, TEXAS
       v.                                             §                             1/28/2015 1:48:50 PM
                                                      §                                 DEBBIE AUTREY
       BlA K DIAMOND OPERAliNG §                                                            Clerk
       CO., LLC, et al                                §         402nd JUDICIAL DISTRICT

                                               NOTICE OF APPEAL

       TO HE HONORABLE JUDGE OF SAID COURT:

                    COMES NOW Defendant, DeBerry 3 Operating Company, LLC, and gives notice
       of in ent to appeal from the Judgment rendered in this cause on January 14, 2015, and
       files his Notice of Appeal from that Judgment to the Court of Appeals for the Sixth Court
       of A peals District of Texas.
                     1.     DeBerry 3 Operating Company, LLC is appealing form Cause No. T-3625;
                    an Independent School District, et al v. Black Diamond Operating Co., LLC, et al.
                    2.      DeBerry appeals from this Court's Final Judgment of January 14, 2015.
                     3.     This appeal is taken-to the Sixth Court of Appeals in Texarkana, Texas.
                     Dated January 21,2015.


                                                          Respectfully submitted,

                                                          SMEAD, ANDERSON & DUNN
                                                          2110 Horseshoe Lane
                                                          Longview, Tx 75605
                                                          P: 903/232-1880
                                                          F: 903/23.2-188.1 . .()

                                                             ~-L! Vt--­
                                                          MICHAEL L. DUNN
                                                          State Bar No. 06246900
                                                          mdunn@smeadlaw.com
                                                          ATTORNEY FOR DEFENDANT
                                                          DeBerry 3 Operating Company, LLC


       Noti         of Appeal
       Pag 1 of 2
•

                             CER"rlFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has been
forw rded to the below listed attorney on this 22nd day of January, 2015, as follows:

      Via Facsimile903-597 -2402 

      Jim Lambeth 

      Linebarger Goggan Blair & Sampson, LLP 

      1517 W. Front St., Suite 202 

      Tyler, Tx 75702 


       Via Facsimile 903-753-6989
       J. Don Westbrook 

       Coghlan Crowson LLP 

       1127 Judson Rd., Ste. 211 

       Longview, Tx 75601 


       Via Facsimile 903-236-9911 

       Gregory Neeley 

       Law Office of Gregory W. Neeley 

       428 N. Fredonia Street 

       Nacogdoches, Tx 75601 


       Via Facsimile 

       David Hudson 

       Perdue, Brandon, Fielder, Collins 

       & Mott, LLP 

       P.O. Box 2007 

       Tyler, Tx 75710 





                                             MICHAEL L. DUNN
                                             State Bar No. 06246900




Notie of Appeal
Page of 2